ORDER

PER CURIAM:
Damon Williams appeals the judgment of the trial court denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Williams sought to vacate his convictions for first-degree murder, section 565.020,1 first-degree robbery, section 569.020, and armed criminal action, section 571.015, and sentences of life without probation or parole, twenty years, and fifteen years imprisonment, the fifteen years to run consecutive to the other two concurrent sentences. He claims that he received ineffective assistance of counsel when counsel made “repeated misstatements of the facts supporting [his] theory of defense,” thereby “affect[ing] the jury’s *101understanding of the case and impacting] its verdiet[.]” Because a published opinion would have no'precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).

. All statutory references herein are to RSMo, 2000, unless otherwise indicated.